DETAILED ACTION
Office Action Summary
Claims 1-20 are pending in the instant application.
Claims 1-6, 8-14 and 16-19 are rejected under 35 USC § 103.
Claims 7, 15 and 20 are objected to as allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over SINGH AK ET AL ("MalCrawler: A Crawler for Seeking and Crawling Malicious Websites", 26 November 2016) (Art furnished in IDS dated 2/2/2021) hereinafter referred to as SINGH in view of KYLE ZEEUWEN ET AL .

As per claims 1, 9 and 17, SINGH, teaches identifying a first uniform resource locator, URL, at which cloaking program code is being used based, at least in part, on different content returned responsive to multiple requests to the first URL with different requestor profiles (SINGH, section 1; the crawler detects a malicious site based on content returned responsive to HTTP requests with different user agent strings and browsers); 
generating a first signature of the cloaking program code in the content (SINGH, sections 3.2 and 3.4; the malicious page analysis engine extracts features 3-7 from the JavaScript code);
determining whether the first signature at least partially matches one of a plurality of signatures of malicious cloaking program code (SINGH, section 3.4; implicitly disclosed: the extracted features are matched with features of JavaScript based malwares).
But, SINGH does not teach that the method additionally comprises the following step: based on a determination that the first signature at least partially matches one of the plurality of signatures, flagging the first URL for recrawling.
However ZEEUWEN teaches The differing feature is a well-known measure for monitoring the evolution of a suspect URL (ZEEUWEN, page 43, 1st col, 3rd par., first 2 sentences).
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of SINGH with the method of ZEEUWEN to help prevent malicious activity.

As per claims 2, 10 and 18, SINGH in view of ZEEUWEN teaches further comprising recrawling with at least two different requestor profiles a set of URLs flagged for recrawling including the first URL 
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of SINGH with the method of ZEEUWEN to help prevent malicious activity.

As per claims 3 and 11, SINGH in view of ZEEUWEN teaches further comprising updating a database of malicious cloaking program code signatures with the first signature based on verification that cloaking program code is being used at the first URL. (ZEEUWEN, page 43, 1st col, 3rd par., first 2 sentences).
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of SINGH with the method of ZEEUWEN to help prevent malicious activity.

As per claims 4 and 12, SINGH in view of ZEEUWEN teaches further comprising: selecting a first subset of URLs from a plurality of URLs to be crawled, wherein the first subset of URLs includes the first URL; and for each of the first subset of URLs, requesting content with at least two different requestor profiles. (SINGH section 5, first paragraph and ZEEUWEN, page 43, 1st col, 3rd par., first 2 sentences).
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of SINGH with the method of ZEEUWEN to help prevent malicious activity.

As per claims 5 and 13, SINGH in view of ZEEUWEN teaches wherein selecting the first subset of URLs comprises arbitrarily selecting the first subset of URLs. (SINGH, section 6, third paragraph)

As per claim 6, 14 and 19, SINGH in view of ZEEUWEN teaches wherein generating the first signature of the cloaking program code in the content comprises: extracting the cloaking program code from the content; and tokenizing the cloaking program code to generate a first signature of the cloaking program code comprising the tokenized cloaking program code. (ZEEUWEN, page 43, 1st col, 3rd par., first 2 sentences).
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of SINGH with the method of ZEEUWEN to help prevent malicious activity.

As per claims 8 and16, SINGH in view of ZEEUWEN teaches further comprising, for each request to the first URL with a different requestor profile, storing in a website repository a digital footprint of content returned responsive to the request to the first URL. (ZEEUWEN, page 43, 1st col, 3rd par., first 2 sentences).
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of SINGH with the method of ZEEUWEN to help prevent malicious activity.

Allowable Subject Matter
Claims 7, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 7, 15 and 20 recite “wherein flagging the first URL for recrawling is based, at least in part, on a fuzzy .

Related Art
Smith et al. (US Pre-Grant Publication No: 2016/0012240 A1) teaches “A system for improved security using digital signatures or verifications, comprising: a self-governing, self-controlling, self-protecting personal identity appliance, said personal identity appliance comprising a computer-based intelligent cipher transfer object comprising a digital mixture of a set of participants, said set of participants comprising: one or more outer cloaking patterns; and a portable dynamic rule set, said portable dynamic rule set comprising an identity module, an intelligence module, and one or more inner cloaking patterns.”
Livshits et al. (US Patent No: 10,044,750) teaches “Disclosed herein are systems and methods for detecting script code malware and generating signatures. A plurality of script code samples are received and transformed into a plurality of tokenized samples. The tokenized samples are based on syntactical elements of the plurality of script code samples. One or more clusters of samples are determined based on similarities in different ones of the plurality of tokenized samples, and known malicious code having a threshold similarity to a representative sample of the cluster of samples is identified. Based on the identifying, the cluster of samples is identified as malicious. Based at least on respective ones of the plurality of tokenized samples associated with the cluster of samples, a generalized code signature usable to identify the script code samples in the cluster of samples is generated.”
Wang et al. (US Patent no: 9,977,900) teaches “Technologies pertaining to analyzing content extracted from web pages by a static crawler to determine whether respective web pages are members of a malware distribution network (MDN) are described. A set of features is learned based upon output of a dynamic crawler over known landing pages of a particular MDN, wherein the set of features are 
Torres et al. (US Patent no: 9,531,736) teaches “Existing techniques for detecting these attacks typically rely on actively crawling the Internet to search for potential malware distribution sites. Unfortunately, such strategies are susceptible to cloaking or anti-emulation mechanisms employed by attackers. One key common characteristics of these types of attacks are that they rely on HTTP redirections, where users' requests are automatically re-directed through a series of intermediate websites (e.g., intermediate node (107)), before landing on the final malware distribution site (e.g., 109). Frequently, the attackers will employ a number of different domain names and web servers to obfuscate the malicious websites. The automatic HTTP redirections may be performed either via HTTP 3xx redirections issued by the intermediate web servers, or dynamically executed scripts embedded in the webpage content. The goal of the multiple HTTP redirections in a sequence is to make it more difficult for security analysts to detect the malicious servers.”
Taylor et al. (US Pre-Grant Publication No: 2017/0195353) teaches “However, the model of honeyclient analysis is not without drawbacks. Crawlers heavily depend on the quality of the URL seeding used to initially discover potentially malicious web pages, and there is no guarantee that crawlers will discover the same exploit kits that are visited by third-parties using a NIDS. Deploying any generated signatures can take days or weeks, often too late to be of use. Further, attackers use so-called cloaking techniques that redirect known crawlers to benign websites. Honeyclients also suffer from a number of other debilitating problems (as discussed later in more detail). For example, honeyclients are less effective if their system configuration does not match that of the targeted victim (e.g., an exploit targeting Internet Explorer 11 will not be detected if the honeyclient is configured with Internet Explorer 10). Finally, honeyclients are notorious for requiring non-trivial amounts of time to complete a single analysis--easily on the order of minutes. For our purposes, such prohibitively long processing times make 
Huang et al. (US Pre-Grant Publication No: 2015/0261955) teaches “providing malware detection, the method comprising: retrieving a URL, the retrieving comprising contacting a server to receive a home page code; performing a preliminary determination to determine if the home page code includes a malicious signature; in response to the home page code being deemed clean such that the preliminary determination is that no malicious signature is included on the home page code, parsing the home page code and translating the home page code onto a web page; rendering text and links to external databases for images on the web page; allocating memory to perform the rendering of the images; generating an event log of all items rendered on the web page; analyzing a chronological order of events in the event log to identify behavior patterns among the events; comparing identified behavior patterns to predetermined rules; and identifying the URL as including malware if a match is found between the identified behavior patterns and the predetermined rules.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492